DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-9 of the amendment, filed 06/29/22, with respect to the rejection(s) of claim(s) 1-6,8-13, and 15-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 10,202,859 to Biemar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,308 to Menuey in view of US 7,114,920 to Synnott, and in view of US 10,202,859 to Biemar.
Regarding independent claim 1, Menuey teaches a method comprising: capturing data associated with a first nozzle segment and a second nozzle segment of a gas turbine (col. 6, ll. 9-11, col. 7, ll. 45-49); creating, based on the data, a virtual representation of the first nozzle segment and the second nozzle segment (col. 8, ll. 44-45); determining that a non-optimal arrangement between the virtual representation of the first nozzle segment and the virtual representation of the second nozzle segment exists ( the flow sections discussed at col. 9, ll. 39-43); identifying, based on the determination that the misalignment exists, a third nozzle segment (the next segment available for arrangement, col. 9, ll. 44-47, ll. 17-25); and determining that a connection between a third nozzle segment and the first nozzle segment is closer to optimal (col. 9, ll. 44-47, ll. 4-16), and providing an indication to rearrange the second nozzle segment and the third nozzle segment (col. 9, ll. 44-47, ll. 4-16).
Menuey fails to teach that the virtual representation reveals that a misalignment exists in a connection between the virtual representation of the first nozzle segment and the virtual representation of the second nozzle segment, or making a determination based upon comparing the misalignment values to a mean value plus a number of standard deviations.
Synnott teaches that alignment between nozzle segments affects the efficiency of the turbine engine (col. 1, ll. 13-37).
Menuey also teaches that its method can be used to evaluate the arrangement of turbine nozzles in order to arrive at an arrangement which avoid decreasing or sub-optimal efficiency (col. 1, ll. 20-36) and also that in addition to its disclosed focus of the flow area between nozzle vanes, other criteria may be chosen for evaluation (col. 9, ll. 4-16).  Synott teaches that nozzle segment alignment also affects the efficiency of the turbine engine (col. 1, ll. 13-37).  Because Menuey teaches a method of evaluating selected criteria in order to improve the efficiency of a turbine engine and Synott teaches that nozzle alignment is a criteria that affects turbine efficiency, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menuey by using nozzle segment alignment as the evaluated criteria as taught by Synott for the purpose of further improving the turbine’s efficiency.
Biemar teaches a method of installing turbine components and making a determination of proper fit (col. 7, ll. 24-55) based upon comparing values to a mean value plus a number of standard deviations (col. 7, ll. 65 - col. 8, ll. 14).
Biemar also teaches that such comparisons when installing turbine structures allows for ensuring correct installation while reducing manufacturing costs (col. 2, ll. 18-22). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menuey by comparing a mean value plus a number of standard deviations as taught by Biemar in order to improve installation while reducing manufacturing costs (Biemar col. 2, ll. 18-22).
Regarding independent claims 8 and 15, Menuey as modified by Synott also teaches a system comprising a processor; and a memory storing computer-executable instructions to execute the method (Menuey col. 3, ll. 67 to col. 4, ll. 3 and claim 11) of claim 1 (see above).
Regarding dependent claims 2-6, 9-13, and 16-20, Menuey as modified by Synott and Biemar teaches the method of claim 1, system of claim 8, and computer readable media of claim 15 (see above),
wherein determining that a misalignment exists in a connection between the virtual representation of the first nozzle segment and the virtual representation of the second nozzle segment further comprises determining that a connecting portion of the first nozzle segment, second nozzle or both are deformed (the differences in shape discussed at Menuey col. 1, ll. 27-31) (claim(s) 2, 9, 16),
wherein determining that the misalignment exists in the connection between the virtual representation of the first nozzle segment and the virtual representation of the second nozzle segment further comprises the virtual representation of the first nozzle segment to a model of a nozzle segment that is absent of any physical deformities (the reference nozzle discussed at Menuey col. 5, ll. 32-38) (claim(s) 3, 10, 17),
wherein the connection includes a seal element that forms a seal between the first nozzle segment and the second nozzle segment (Synott col. 1, ll. 20-29) (claim(s) 4, 11, 18),
wherein the second nozzle segment includes a second structural configuration, and wherein identifying the third nozzle segment is based on the third nozzle segment also including the same structural configuration as the second nozzle (the differences and similarities in shape discussed at Menuey col. 1, ll. 27-31) (claim(s) 5, 12, 19),
further comprising: providing an indication to rearrange the second nozzle segment and the third nozzle segment so that the third nozzle segment is connected to the first nozzle segment (Menuey col. 9, ll. 44-47, ll. 17-25) (claim(s) 6, 13, 20).

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,308 to Menuey in view of US 7,114,920 to Synnott in view of US 10,202,859 to Biemar and in further view of US 2009/0106130 to Quinn.
Menuey as modified by Synott and Biemar teaches the method of claim 1 and system of claim 8 (see above), but fails to teach that the data associated with the first nozzle segment is captured using a bluelight scanbox or a coordinate-measuring machine (CMM).
Quinn teaches a method of analyzing turbine components which includes capturing geometric data via CMM (para. 21).
The method and system of Menuey as modified by Synott and Biemar includes the step of “digitizing” the nozzle sectors, i.e. taking three-dimensional coordinates from a part so as to make it possible to present the resulting numerical model in the form of a mesh on a computer screen (Menuey col. 2, ll. 27-35), but is silent regarding the precise method of “digitizing.”  Quinn teaches a method of analyzing turbine nozzle components which includes obtaining geometric data via CMM (para. 21).  Because Menuey as modified by Synott teaches a method for optimizing turbine nozzle segment placement by using geometric data, and Quinn teaches that CMM is a known method for collecting turbine nozzle segment data, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Menuey as modified by Synott by using CMM to capture the geometric data relating to the turbine nozzle segments (Quinn para. 21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745    
                                                                                                                                                                                                    /KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745